department of the treasury internal_revenue_service washington d c date number info release date index number cc intl br 3dbergkuist cor-118233-01 re your request for general information dear this letter responds to your date request for general information concerning sec_1_863-1 of the income_tax regulations specifically you inquire whether sec_1_863-1 limits or excludes categories of income from being taxable_income as further explained below sec_1_863-1 is part of the rules that divide a taxpayer’s taxable_income between united_states and foreign sources it does not in any way limit or otherwise affect a taxpayer’s overall taxable_income a united_states citizen is subject_to tax on his or her worldwide income the computation of taxable_income begins with gross_income sec_61 of the internal_revenue_code defines gross_income as all income from whatever source derived as a result gross_income includes all income earned or received from any geographic source in the case of an individual sec_62 defines adjusted_gross_income as gross_income minus certain listed deductions pursuant to sec_63 taxable_income generally means gross_income minus those deductions allowed by the code for individuals who do not itemize their deductions sec_63 defines taxable_income as adjusted_gross_income minus the standard_deduction and the deduction for personal exemptions sec_863 of the code addresses the source of items of gross_income expenses losses and deductions the source of these items is either from within the united_states or from without ie outside of the united_states sec_1_863-1 of the regulations provides that the taxpayer’s taxable_income from sources within or without the united_states will be determined under the rules of sec_1_861-8 through 861-14t for determining taxable_income_from_sources_within_the_united_states sec_1_861-8 through 861-14t provide guidance on how to determine a taxpayer’s taxable_income from united_states and foreign sources not whether cor-117723-99 categories of income are included or eliminated from the computation of taxable_income sec_863 and sec_1_863-1 similarly classify items of income and expenses losses or deductions between foreign and domestic ie united_states sources and do not exclude or limit taxable_income the source_of_income and deductions is utilized under several provisions of the code most notably the foreign_tax_credit while the determination of a taxpayer’s foreign source and united_states source taxable_income may affect the amount of its foreign_tax_credit it does not affect the taxpayer’s overall taxable_income this determination is made under the rules of sec_63 we hope that this general information will prove helpful to you if you have any further questions or comments please call david bergkuist employee id at sincerely office of the associate chief_counsel international barbara felker chief branch
